Citation Nr: 1726109	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) to include depressive disorder.

4.  Entitlement to service connection for chronic bronchitis, as due to exposure to environmental hazards.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, as due to exposure to environmental hazards.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities, as due to exposure to environmental hazards.

7.  Entitlement to service connection for arthritis of the major and minor joints, as due to exposure to environmental hazards.
ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the Army from November 1979 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for arthritis of the major and minor joints, as due to exposure to environmental hazards has been raised by the record in a November 2010 Notice of Disagreement (NOD) and subsequent statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial rating in excess of 10 percent for fibromyalgia, entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and entitlement to service connection for chronic bronchitis, as due to exposure of environmental hazards, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to auditory acuity of no more than level I in the right ear and level I in the left ear.

2.  The Veteran's PTSD has manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  
Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

The Merits of the Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently evaluated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in August 2015.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
40
LEFT
5
15
15
45
45

The average puretone threshold was 26 decibels in the right ear and 30 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  

Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and I in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation, consistent with the assigned rating.  Thus, the evidence does not support a finding of a compensable rating for the Veteran's service-connected bilateral hearing loss.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment and allows for use of Table VIA, which evaluates hearing impairment based only on pure tone averages, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.

In sum, objective testing of the Veteran's hearing revealed levels of impairment consistent with the 0 percent rating assigned during the appeal period.  The Board has considered the functional effects of the Veteran's condition.  He reported difficulty understanding his family, often asking them to repeat themselves, hearing high-pitched alerting devices, and the VA examiner noted difficulties with background noise and with group communication.  However, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's bilateral hearing loss disability.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

The Veteran was service-connected for PTSD in a November 2015 rating decision.  The RO assigned an initial 30 percent disability rating.  The Veteran contends that his PTSD is more disabling than currently evaluated.

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130, DC 9411 (2016).  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. 

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In this case, a VA examination was conducted in August 2015 to assess the Veteran's PTSD.  Up to that point, the Veteran reported he suffered anxiety, nightmares, feelings of guilt, depression, verbal outburst, sleep deprivation, social isolation, hypervigilance, sadness, and helplessness.  See December 2015 Notice of Disagreement.  The VA examination resulted in three diagnoses of the Veteran's mental condition.  Diagnosis one was a neurocognitive disorder secondary to the Veteran's multiple sclerosis (MS).  The second diagnosis was depressive disorder secondary to MS.  Lastly, the final diagnosis was mild PTSD.  The examiner indicated that it was possible to differentiate the symptoms attributable to each diagnosis.  The examiner reported that the neurocognitive disorder secondary to MS caused the slurred speech, memory loss, and attention difficulties.  The depressive disorder secondary to MS caused the Veteran's depression.  The PTSD alone caused psychosocial impairment "with mild and transient symptoms" as his traumatic exposure was mild and his PTSD is mild.  The examiner noted that his cognitive disorder is much more disabling.  The Veteran added that his primary impediment to working is his MS, along with this depression, which has undermined his motivation.  He stated his PTSD has led to agoraphobia that makes it very anxiety provoking to leave the house.  

The psychologist observed that the Veteran's speech was notable for some pronunciation difficulty.  His psychomotor behavior was appropriate.  His affect was constricted and his mood was euthymic.  The Veteran's insight was intact, with linear though process.  He was goal directed and future oriented.  He reported no hallucinations or delusions, nor homicidal or suicidal ideation.  However, he did report a suicide attempt in 2004, but the medical evidence did not support his claim other than a note in 2010 stating that the Veteran had thoughts of suicide after his marriage failed.  The Veteran showed difficulty remembering dates, including being unable to provide his dates of service.  

The mental status examination revealed the Veteran evidenced no difficulty with orientation or abstraction.  He did have difficulty with attention and memory.  The psychologist remarked that the Veteran's current presentation is consistent with a diagnosis of chronic PTSD.  The Veteran's PTSD currently causes a mild degree of professional impairment and social/emotional impairment.  His depression and cognitive disorders secondary to MS cause moderate occupational and social impairment.  Overall, the psychologist indicated that the Veteran has occupational and social impairment with reduced reliability and productivity.  

In sum, the Veteran's PTSD examination revealed that his current symptomatology closely approximates to a 30 percent evaluation.  The psychologist determined that the Veteran's PTSD was mild with transient symptoms.  Many of the Veteran's reported symptoms are secondary to his MS, whereas his PTSD symptomatology is mild.  Although the Veteran's overall mental health condition reveals symptoms associated with the 50 percent evaluation or higher, those symptoms such as disturbance of motivation and mood and short and long-term memory issues are productive of his MS, not his PTSD.  Currently, his PTSD symptomatology is mild and results in occupational and social impairment with reduced reliability and productivity, which is contemplated under the rating scheduled as 30 percent disabling. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 30 percent for the Veteran's PTSD.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.


REMAND

The issue of entitlement to an initial rating in excess of 10 percent for fibromyalgia must be remanded as it is inextricably intertwined with the issue of entitlement to service connection for arthritis.  Specifically, in several VA examinations in October 2015, the Veteran's arthralgia diagnoses for his joints and extremities were changed to rheumatoid arthritis (RA).  The changes to these diagnoses make it unclear as to whether the Veteran still has fibromyalgia or a combination of fibromyalgia and RA.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, assessing the Veteran's current level of fibromyalgia is unclear until adjudication of his arthritis claim.

As for the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the RO needs to obtain evidence from the Veteran on whether the neuropathies exist.  In an October 2016 VA Form 27-0820, the Veteran reported that he had an appointment with an MS specialist who informed him that his neuropathy of his legs were not caused by his MS.  The specialist stated that the Veteran's neuropathy might be related to his service.  The Veteran then informed the VA that he would contact the specialist and obtain his medical opinion in writing.  As this evidence will assist the Veteran is substantiating his claim, the Board is obligated to remand to allow the Veteran to obtain this evidence.

Lastly, the issue of entitlement to service connection for chronic bronchitis must be remanded for a medical opinion.  In an April 2013 Gulf War DBQ, the examiner stated the Veteran had mild chronic bronchitis due to exposure to environmental hazards.  The examiner reported that the Veteran had COPD as well as chronic bronchitis, and attributed the COPD to the Veteran's chronic smoking and the chronic bronchitis to exposure to environmental hazards.  However, in an August 2015 VA examination, the examiner reported the Veteran does not have chronic bronchitis and only had COPD, which was attributed to his smoking and nothing more.  The examiner did not provide an adequate rationale as to why the chronic bronchitis was no longer a diagnosis other than relying on pulmonary function test.  However, it is noteworthy that the examiner from the April 2013 examination noted that the Veteran had normal lung function but still exhibited mild chronic bronchitis.  As these two opinions are contradictory with inadequate rationales to allow the Board to render a decision, a new medical examination/opinion is necessary to determine the Veteran's current disability.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Specifically, request and assist the Veteran in obtaining the medical evidence from his MS specialist regarding his lower extremities neuropathies.  Take appropriate efforts to obtain any records identified.

2.  Only after all available records have been associated with the electronic claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed peripheral neuropathy.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should note and detail all reported symptoms of a peripheral neuropathy.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the peripheral neuropathy.

(B) The examiner should specifically state whether the Veteran's peripheral neuropathy(ies) are attributed to a known clinical diagnosis.  

(C) If any symptoms of a peripheral neuropathy have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of peripheral neuropathy represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(D) For a diagnosis of a peripheral neuropathy the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to offer any of the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Inasmuch as the issue of entitlement to an initial rating in excess of 10 percent for fibromyalgia is deemed to be "inextricably intertwined" with the issue of entitlement to service connection for arthritis, the RO should take appropriate adjudicative action, and provide the Veteran, notice of the determination and the right to appeal.  If a timely notice of disagreement is filed, the Veteran, if any, should be furnished with a statement of the case and given time to respond thereto.

4.  With respect to the Veteran's chronic bronchitis claim, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is to address each of the following:

(A) The examiner should note and detail all reported symptoms of chronic bronchitis.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the chronic bronchitis.

(B) The examiner should specifically state whether the Veteran's chronic bronchitis is attributed to a known clinical diagnosis.

(C) If any symptoms of chronic bronchitis have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of chronic bronchitis represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(D) For a diagnosis of chronic bronchitis the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to offer any of the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case (SSOC) and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


